Opinion of the Court, delivered by

Napton, Judge.
This was an action of trespass, guare clausum fregit, brought by the plaintiffs in error, against the defendants. Defendants pleaded not guilty, and a special plea, alleging that the close, u pon which the supposed trespasses were committed, was not the freehold of plaintiffs, but the freehold of the United States. Plaintiffs demurred to this last but the court overruled the demurrer, and gave judgment for deiendantsj the plea of not guilty, having oeen ly withdrawn; from this judgment plaintiffs appealed.
As possession, without title, is sufficient to maintain an action of trespass against a wrong doer, the pie» of erty in the United States was bad. '
judgment .reversed, and case remanded.